Citation Nr: 0532798	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1975 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a condition 
characterized as residuals of fractured bilateral ankles.  


FINDINGS OF FACT

1.  Service medical records show that the veteran was seen 
for complaints of pain in the heels after running, which 
resulted in an assessment of stress fractures of the right 
and left calcaneus (the heel bones).

2.  There is no competent medical evidence of record relating 
a current ankle or foot disability to any disease or injury 
which occurred during active military service.


CONCLUSION OF LAW

There are no current residuals of injuries to the feet which 
were incurred in or aggravated by the veteran's service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214, Report of Separation from Active 
Duty, reflects that he served on active duty as a Trainee in 
the U.S. Army Reserve from April 10, 1975, to May 14, 1975.  
It shows that he also had prior inactive service, the dates 
of which are unspecified, for one month and nine days.

The service medical records (SMRs) indicate that on May 5, 
1975, the veteran was seen in the Podiatry Clinic.  A 
standard rubber-stamp entry bears the language "Stress 
fracture right left calcaneus", with a hand-written circle 
around "right left", apparently indicating that the veteran 
was complaining of pain in both heels.  The standard entry 
further states that treatment would consist of sponge heel 
pads, ice or cold water to the affected areas, limited duty 
for an unspecified number of days, and Tylenol tablets.  
Handwritten entries show that X-rays ordered that same day 
were negative.  A Physical Profile Record shows that he was 
placed on limited duty for 30 days.  A Statement of Medical 
Condition dated May 14, 1975, indicates that there had been 
no recent change in the veteran's medical condition.

The SMRs are negative for any other complaints, treatment, or 
diagnoses related to any heel, ankle, or foot condition.  

In July 2003, the veteran filed a formal claim for 
entitlement to service connection for his ankles, on which he 
noted his only active service as being during the dates 
specified on his DD Form 214, above.  In Part B of the claim 
form, which requested information as to all treatment for his 
claimed disability, both in and after service, he entered 
only that he was seen for his "bilateral ankle condition" 
in 1975.  There are no entries as to subsequent treatment, to 
include VA or civilian sources.

In an August 2003 written statement, the veteran indicated 
that, while in basic training in 1975, he was running on 
rocks up and down hills and fractured both his ankles.  He 
stated that his feet were so swollen at the time that he 
could not wear shoes.  He also stated that he has had severe 
pain in his ankles, especially the left ankle, since that 
incident, and that the pain has worsened over the years.  The 
veteran stated that his doctors now say that he has arthritis 
in his ankles.

Private medical records dated from July 1994 to November 2003 
show the veteran received treatment for his ankle condition, 
among other things.  In September 1996, he was noted to have 
bilateral foot pain.  In August 1998, the veteran complained 
of chronic heel pain, and the examiner noted that his left 
calcaneus was tender.  The assessment was of a bone spur in 
the left heel.  In September 2002, the veteran complained of 
bilateral ankle pain, stiffness, and popping, more in the 
left ankle than the right.  He had other complaints as well, 
including hypertension and a respiratory disorder for which 
he had been hospitalized in May, and chronic back pain.  
Other problems noted were obesity (344 lbs) and tobacco use.  
Pertinent clinical evaluation revealed bilateral ankle 
crepitus or popping, with full range of motion.  Among the 
conditions listed in the assessment was OA (osteoarthritis), 
although it is not clear as to which part of the body that 
entry refers, in light of the noted back problem.  In May 
2003, the veteran complained of left ankle pain that 
increased with walking.  On examination, there was no 
deformity noted, and pulses were good.  X-rays of the 
veteran's left ankle, including three views, were normal.  
The assessment was ankle strain.  In November 2003, the 
veteran reported that he was experiencing intermittent sharp 
pain in his lower extremities, without numbness or weakness.  
The examiner noted the veteran had a history of 
osteoarthritis, and on examination found pain with range of 
motion in the left ankle.  

In September 2003, the RO denied the veteran's claim for 
service connection based on the fact that he requested 
service connection for a bilateral ankle condition, whereas 
his service medical records show he had stress fractures of 
the bilateral calcaneus or heel bone.  

The veteran submitted a timely notice of disagreement in 
December 2003, in which he stated that he hurt both of his 
ankles in service and has had problems with them ever since.  
In a written statement dated the same month, the veteran 
stated that he thought his claim was denied because of 
medical terminology.  He further stated that he claimed 
service connection for an ankle condition because his ankles 
were swollen after the incident in service, and that he 
should have claimed an ankle condition secondary to his 
bilateral heel bone disorders.

The veteran was afforded a VA examination in February 2004, 
and reported his medical history prior to and during military 
service.  He could not recall having a bone scan done at the 
time of the incident in service, but stated that the doctor 
used the word "ankles" and told him there were fractures 
and bone chips.  The veteran stated that his left ankle is 
worse than the right, but that the right ankle aches a good 
deal of the time while the left ankle is uncomfortable all 
the time.  The veteran indicated that the lateral aspects of 
both ankles bother him.  He also stated that he has pain, 
particularly when standing or walking, but will also have 
pain when sitting in some positions.  

On examination, the examiner noted no unusual pain on moving 
the ankle.  The examiner also noted possible tenderness over 
the lateral aspect of the left ankle, but found no tenderness 
over the heels.  The veteran could not walk on his heels or 
toes, but the examiner noted this may be a reflection of his 
excessive weight, and inactivity.  Examination of both feet 
was noted to be essentially the same.  

The examiner reviewed the veteran's SMRs, particularly noting 
the report of stress fractures of the left and right 
calcaneus, and the negative X-rays.  The examiner stated it 
is not uncommon for an early stress fracture to not show up 
on X-rays made soon after the onset of pain, as it may take 
as long as six weeks for an X-ray to show a stress fracture.  
The examiner also stated that there is no real proof that the 
veteran had calcaneal fractures or that his problem was in 
the calcaneus, rather than just the ankle or foot area.  The 
examiner did not give a diagnosis, stating that he did not 
have physical findings or history which would enable him to 
make a specific diagnosis.  X-rays of both heels were 
reported to be essentially normal.  There was no evidence of 
stress fractures, but there were very minor plantar calcaneal 
spurs.  X-rays of both ankles showed slight soft tissue 
swelling lateral to the left lateral malleolus, but were 
otherwise normal.  The examiner stated that the X-rays show 
no explanation for the veteran's current pain and further 
stated that he doubts the "current ankle and foot pain is 
due to what was possibly (but unproven) stress fractures" 
when the veteran was in service.  

In May 2004, the veteran perfected his substantive appeal to 
the Board.  He stated that he believes his in-service stress 
fractures of the heel bones was the problem which caused his 
ankles to weaken and become swollen and painful, leading to 
his currently claimed disability.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for his claimed 
disorders.  In letters dated July 2003 and October 2004, the 
RO informed the veteran of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.

While the July 2003 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the October 2004 
letter requested he provide such evidence.  In addition, the 
April 2004 Statement of the Case (SOC) contains the complete 
text of 38 C.F.R. § 3.159(b)(1), which contains such notice.  
All the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional argument 
and evidence, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and one or 
more of certain chronic diseases, to include arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  In this 
case, however, the veteran did not have ninety days of active 
military service, and therefore a presumption of service 
connection is not available.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Board notes that in denying the veteran's claim for 
service connection in September 2003, the RO based its 
decision on the fact that the veteran claimed a bilateral 
ankle condition as opposed to a bilateral heel bone injury or 
disorder, which is shown in the veteran's service medical 
records.  The Board does not adopt that analysis, and we 
recognize that the veteran was referring to the injury 
documented in the service medical records when he initiated 
his claim for a "bilateral ankle condition."  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of injuries to the 
feet.  As noted above, the SMRs show that in May 1975 he was 
seen for bilateral stress fractures of the calcaneus, or heel 
bone, after running during training.  However, in his 
original claim for compensation, in July 2003, he listed no 
treatment during all the years since 1975.  Furthermore, he 
has not submitted or identified medical records which might 
support his contention that the sore heels in service caused 
him any disability, or required any treatment, since that 
time.  This gap of many years militates against a finding 
that the foot problems of which he complained in service 
reflected a chronic disorder, and also rebuts any assertion 
of continuity of symptomatology since separation from 
service.

At the time of the February 2004 VA examination, he reported 
that his left ankle foot area was worse than the right, in 
that his right ankle aches a good deal of the time whereas 
his left ankle is uncomfortable all the time.  Following 
physical examination, the examiner indicated he was unable to 
render a diagnosis because he did not have the physical 
findings or history to do so.  He noted that X-rays of the 
ankles and feet show no explanation for the veteran's current 
pain, and that he doubts the veteran's ankle and foot pain is 
due to what were possibly stress fractures in service.  

As noted above, in order to grant a claim for service 
connection, there must be medical evidence of a current 
disability.  Here, there is no competent evidence of record 
showing the veteran has a current disability manifested by 
ankle or foot pain.  While the examiner who conducted the 
February 2004 examination noted the veteran experiences pain 
associated with his ankle or foot condition, pain is not 
necessarily indicative of a disability due to disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability).  The 
Board notes that it does not contest the veteran's assertions 
that he has bilateral ankle pain, which complaints have been 
corroborated by medical professionals.  However, the 
competent evidence of record does not show that the veteran 
has ankle pain that is due to disease or injury.  Although 
the veteran has claimed that he has a disability that is 
manifested by ankle pain, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's symptoms of ankle or 
foot pain, service connection cannot be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) ("absent proof of the existence of 
the disability being claimed, there can be no valid claim").  

The Board also notes that no medical professional has 
attributed the veteran's ankle or foot condition to his 
military service.  Therefore, even if we assumed the veteran 
has a current ankle or foot disability, the claim would still 
be denied, as there is no competent evidence of a nexus 
between the ankle or foot condition and service.  See 
Hickson, 12 Vet. App. at 252.  

The Board notes that a September 2002 private medical record 
shows the veteran was diagnosed with osteoarthritis, which is 
a one of the chronic diseases for which presumptive service 
connection can be granted under 38 U.S.C.A. § 1101(3) (2004); 
38 C.F.R. § 3.309(a).  However, in order for presumptive 
service connection to apply, as noted above, the veteran must 
have been on active duty for at least ninety days and the 
arthritis must be diagnosed within one year from the date of 
the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  Here, the Board notes that the veteran served on 
active duty for just over one month, and his osteoarthritis 
diagnosis was rendered more than 25 years after he was 
discharged from service.  In addition, as noted above, it is 
not clear from the September 2002 private medical record that 
the osteoarthritis diagnosis was made in relation to the 
veteran's ankle or foot condition, as opposed to his back 
condition, for which he was also being seen.

However, the February 2004 VA examination, which included 
findings from a physical examination and objective X-rays of 
the veteran's ankles and foot, did not include a diagnosis of 
osteoarthritis, whereas the September 2002 diagnosis appears 
to be based only upon physical examination.  Therefore, the 
Board considers the February 2004 VA examination more 
probative than the September 2002 private medical record, and 
finds that the competent and probative medical evidence of 
record shows the veteran does not currently have 
osteoarthritis of the ankles.  The Board notes again, 
however, that even if the veteran had a current diagnosis of 
arthritis, service connection could not be granted on a 
presumptive basis, as he did not have ninety days of active 
military duty and arthritis was not shown within the 
applicable presumption period.  Finally, we reiterate that 
the SMRs show only complaints referable to the heels, not the 
ankles.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for for residuals of injuries to the feet, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of fractured 
bilateral ankles is denied.  


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


